This was an action to recover damage for breach of an alleged contract to obtain an insurance policy on an automobile which was wrecked. When the plaintiff had introduced his evidence and rested his case the defendant moved for a judgment as in case of nonsuit, C. S., 567, which motion was allowed, and from judgment accordant therewith the plaintiff appealed, assigning errors.
We have examined the evidence and are of the opinion that it fails to establish the authority, or the apparent authority, of the agent of the defendant, who is alleged to have made it, to make the alleged contract for the defendant, and are further of the opinion that the evidence relied upon fails to establish a contract sufficiently definite to admit of interpretation or binding force.
The judgment of the Superior Court is
Affirmed.